Quillian, Presiding Judge.
This is an appeal from an order of the Juvenile Court of Bibb County terminating parental rights of the appellants. Findings of fact and conclusions of law are required to be made in accordance with Civil Practice Act *160§ 52 (a) (Code Ann. § 81A-152 (a); Ga. L. 1969, pp. 645, 646; 1970, pp. 170, 171) in an action to terminate parental rights. Crook v. Dept. of Human Resources, 137 Ga. App. 817 (224 SE2d 806); Roberts v. State of Ga., 139 Ga. App. 353 (228 SE2d 376).
Submitted April 11, 1977
Decided April 29, 1977.
Moore & McLaughlin, James B. McLaughlin, Jr., for appellant.
Walker P. Johnson, Jr., District Attorney, W. Louis Sands, Thomas J. Matthews, Assistant District Attorneys, for appellee.
No findings of fact or conclusions of law being entered, we remand the appeal with direction that the juvenile court vacate the judgment, cause appropriate findings of fact and conclusions of law to be made, and enter a new judgment thereon, after which the losing party shall be free to enter another appeal.

Appeal remanded with direction.


Shulman and Banke, JJ., concur.